DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/07/2021, 03/22/2021, 03/16/2020, and 02/18/2020 have been considered by the examiner.
Election/Restrictions
In response to the restriction requirement filed on 03/03/2022, Applicant has elected Species C (Figs 6, 7A, 7B, 8A, and 8B) and Sub-Species C1 (6, 7A, and 7B). Claims xxxx were withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2022
Claim Status
Applicant’s amendments in the response filed on 06/22/2022 has been considered by the Examiner. Currently claims 67-72, and 81-100 are pending, claims 67-82, and 89-90 have been amended, claims1-66 and 73-80 are canceled, and claims 91-100 are newly added. A complete action on the merits of claims 67-72 and 81-100 follows below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 67-72, 81-89, 91-94, and 96-100 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ben Muvhar (2005/0055082).
Regarding claim 67, Ben Muvhar teaches an apparatus for use with a body portion of a subject, comprising: 
an implantable element ([Abstract] A flow reducing implant for reducing blood flow in a blood vessel having a cross-sectional dimension; Fig. 14 flow reducing implant 2700 include elements 2720 and 2722), comprising a shape-memory material having a transformation temperature ([0016] at least a portion the flow reducing implant is self expanding (e.g., shape-memory, elastic or super elastic), the implantable element configured to be implanted in the body portion ([Abstract] blood vessel), and to perform a first therapeutic function with respect to the body portion when the shape-memory material is in a first shape, and while the implantable element is implanted in the body portion (first shape of device 2700 would provide for a therapeutic affect since it would impact the blood flow and/or support the blood vessel); and 
an energy applicator (director 2738), configured to be disposed outside the body (Fig. 14), and to change the shape-memory material from the first shape to a second shape, by raising a temperature of the shape-memory material to the transformation temperature, by radiating energy to the implantable element from outside the body([0237] director 2738 provides one or more of: RF, acoustic waves such as ultrasound and/or low frequency sound, heat, electricity, electromagnetic and radiation to influence the configuration of elements 2720 and/or 2722.), 
the implantable element being configured to perform a second therapeutic function with respect to the body portion when the shape-memory material is in the second shape and while the implantable element is implanted in the body portion, the second therapeutic function being qualitatively different from the first therapeutic function ([0237] discusses the second shape occurs after heat from director 2738 influences the configuration of elements 2720 and 2722. A second therapeutic function occurs since the change in the configuration of elements 2720/2722 changes the overall shape of the implant which influences blood flow. [0230] Remote control of the configuration of elements 2720 and/or 2722 causes, for example, change in configuration, constriction and/or expansion of narrow lumen 2742, flare 2744 and/or flare 2746 without associated hazards of an invasive procedure. [0234] Alternatively or additionally, other shape-conforming elements 2720 and/or 2722 may be located along flares 2744 and/or 2746 to provide additional and/or alternative remote control of flow-reducing implant 2700).
Regarding claim 83, Ben Muvhar teaches the limitations of claim 67 as previously rejected above. Ben Muvhar teaches wherein the energy applicator comprises an RF generator that is configured to change the shape-memory material from the first shape to a second shape by raising the temperature of the shape- memory material to the transformation temperature, by radiating RF energy to the implantable element from outside the body ([0237][0242] RF).
Regarding claim 84, Ben Muvhar teaches the limitations of claim 67 as previously rejected above. Ben Muvhar teaches wherein the energy applicator comprises an ultrasound transducer that is configured to change the shape- memory material from the first shape to a second shape by raising the temperature of the shape-memory material to the transformation temperature, by radiating ultrasound energy to the implantable element from outside the body ([0237] ultrasound).
Regarding claim 85, Ben Muvhar teaches the limitations of claim 67 as previously rejected above. Ben Muvhar teaches wherein the energy applicator comprises a magnetic field generator that is configured to change the shape- memory material from the first shape to a second shape by raising the temperature of the shape-memory material to the transformation temperature, by radiating magnetic energy to the implantable element from outside the body ([0237] electromagnetic).
Regarding claim 98, Ben Muvhar teaches the limitations of claim 67 as previously rejected above. Ben Muvhar teaches wherein the implantable element is configured to maintain the second shape even after the energy applicator no longer radiates energy to the implantable element ([0230] As narrow lumen 2742, flare 2744 and/or flare 2746 change their configuration; the blood flow is obstructed to a greater or lesser extent, thereby promoting angiogenesis). 
Regarding claim 99, Ben Muvhar teaches the limitations of claim 67 as previously rejected above. Ben Muvhar teaches wherein the implantable element is configured to be implanted inside a blood vessel of the subject ([Abstract] A flow reducing implant for reducing blood flow in a blood vessel).
Regarding claim 81, Ben Muvhar teaches the limitations of claim 99 as previously rejected above. Ben Muvhar teaches wherein the implantable element, when the shape-memory material is in the second shape, is configured to cause a new blood vessel to generate that circumvents a region of the blood vessel within which the implantable element is implanted, by causing a controlled narrowing of a wall of the blood vessel at the region ([0230] Remote control of the configuration of elements 2720 and/or 2722 causes, for example, change in configuration, constriction and/or expansion of narrow lumen 2742, flare 2744 and/or flare 2746 without associated hazards of an invasive procedure. [0233] Alternatively or additionally, when shape-conforming elements 2720 and/or 2722 bend or straighten wall 2102 along narrow lumen 2742 may change the obstruction of the lumen by wall 2102 to influence angiogenesis). 
Regarding claim 100, Ben Muvhar teaches the limitations of claim 99 as previously rejected above. Ben Muvhar teaches wherein the implantable element is configured to be implanted in a cerebral artery of the subject ([Abstract] A flow reducing implant for reducing blood flow in a blood vessel. Therefore, it is the position of the Examiner that the device is capable of being implanted in a cerebral artery).
Regarding claim 82, Ben Muvhar teaches the limitations of claim 100 as previously rejected above. Ben Muvhar teaches wherein while the implantable element is implanted within the cerebral artery and is in the first shape, the implantable element is configured to wider the cerebral artery (It is the position of the Examiner that flare sections 2744 and 2746 are configured to widen the artery similar to Fig. 13. [0019] the flared section expands to a specific contour, for example, with a gradual slope, to fit a specific blood vessel and/or provide a spatial blood flow profile ); and 
while the implantable element is implanted within the cerebral artery and is in the second shape, the implantable element is configured to increase intercellular gaps of a blood brain barrier of the subject ([0230] Remote control of the configuration of elements 2720 and/or 2722 causes, for example, change in configuration, constriction and/or expansion of narrow lumen 2742, flare 2744 and/or flare 2746 without associated hazards of an invasive procedure….Paragraph [0234] discusses shape conforming elements can additionally be disposed on the flared sections. It is the position of the Examiner that since the implantable element configuration in the second shape can be modified such that it can expand or contract the narrow lumen of the implantable element or the flares, it would therefore be capable of increasing intercellular gaps of a blood brain barrier of the subject). 
Regarding claim 96, Ben Muvhar teaches the limitations of claim 67 as previously rejected above. Ben Muvhar teaches wherein the implantable element comprises a stent ([0230] flow reducing implant 2700 with shape conforming elements 2720 and 2722 whereby the remote control of the configurations of elements 2720 and 2722 causes change in configuration, constriction and/or expansion of narrow lumen 2742, flare 2744, and/or flare 2746. As the portions changer their configuration; the blood flow is obstructed to a greater or lesser extent, thereby promoting angiogenesis). In Figs. 7A and 7B of the disclosure Applicant teaches a stent can support and occlude a blood vessel. 
Regarding claim 97, Ben Muvhar teaches the limitations of claim 96 as previously rejected above. Ben Muvhar teaches wherein the energy applicator is configured to change the shape-memory material from the first shape to the second shape by raising the temperature to the transformation temperature, causing the stent to expand ([0016][0237]). 
Regarding claim 68, Ben Muvhar teaches the limitations of claim 96. Ben Muvhar teaches wherein the stent is cylindrical when the shape-memory material is in the first shape (see annotated Figure 14 below).

    PNG
    media_image1.png
    536
    588
    media_image1.png
    Greyscale

Regarding claim 69, Ben Muvhar teaches the limitations of claim 68 and wherein the stent is shaped as a venturi tube when the shape-memory material is in the second shape ([0237] discusses heat from director 2738 can adjust elements 2720 and/or 2722 [0230] discusses controlling the configuration of elements 2720 and/or 2722 causes change in configuration, constriction and/or expansion of narrow lumen 2742, flare 2744 and/or flare 2746. Fig. 14 illustrates a venturi-shaped flow reducing implant 2700 since the mid-section is narrower than the flares and the heat can further narrow lumen 2742).
Regarding claim 70, Ben Muvhar teaches a method for use with a body portion of asubject, comprising:
implanting an implantable element in the body portion such that the implantable element performs a first therapeutic function with respect to the body portion ([Abstract] A flow reducing implant for reducing blood flow in a blood vessel having a cross-sectional dimension; Fig. 14 flow reducing implant 2700 include elements 2720 and 2722), the implantable element including a shape-memory material that has a transformation temperature ([0016] at least a portion the flow reducing implant is self expanding (e.g., shape-memory, elastic or super elastic), the shape-memory material being in a first shape during the performing of the first therapeutic function (first shape of device 2700 would provide for a therapeutic affect since it would impact the blood flow and/or support the blood vessel); and 
causing the implantable element to perform a second therapeutic function with respect to the body portion by changing the shape memory material from the first shape to a second shape by raising a temperature of the shape-memory material to the transformation temperature by radiating energy to the implantable element from outside the body while the implantable element is implanted in the body portion and when the shape-memory material is in the second shape, the second therapeutic function being qualitatively different from the first therapeutic function ([0237] director 2738 provides one or more of: RF, acoustic waves such as ultrasound and/or low frequency sound, heat, electricity, electromagnetic and radiation to influence the configuration of elements 2720 and/or 2722. [0230] As narrow lumen 2742, flare 2744 and/or flare 2746 change their configuration; the blood flow is obstructed to a greater or lesser extent, thereby promoting angiogenesis). 
Regarding claim 86, Ben Muvhar teaches the limitations of claim 70 and wherein radiating energy to the implantable element from outside the body comprises radiating RF energy to the implantable element from outside the body ([0237] RF).
Regarding claim 87, Ben Muvhar teaches the limitations of claim 70 and wherein radiating energy to the implantable element from outside the body comprises radiating ultrasound energy to the implantable element from outside the body ([0237] ultrasound).
Regarding claim 88, Ben Muvhar teaches the limitations of claim 70 and wherein radiating energy to the implantable element from outside the body comprises radiating magnetic energy to the implantable element from outside the body ([0237] electromagnetic).
Regarding claim 91, Ben Muvhar teaches the limitations of claim 70 and wherein the implantable element includes a stent (see rejection of claim 96).
Regarding claim 71, Ben Muvhar teaches the limitations of claim 91 and wherein the first therapeutic function is opening a blood vessel of the subject, the stent is cylindrical when the shape memory material is in the first shape thereof, and implanting the implantable element in the body portion comprises implanting the implantable element in the body portion such that the stent (i) is cylindrical and (ii) opens the blood vessel (see annotated Fig. 14 above flared sections 2744  and 2746 are cylindrical and configured to open a blood vessel… It is the position of the Examiner that flare sections 2744 and 2746 are configured to widen the artery similar to Fig. 13. [0019] discusses the flared section expands to a specific contour, for example, with a gradual slope, to fit a specific blood vessel and/or provide a spatial blood flow profile). 
Regarding claim 72, Ben Muvhar teaches the limitations of claim 71 and wherein the second therapeutic function is increasing blood pressure in a portion of the blood vessel that is upstream of the implantable element, the stent is shaped as a venturi tube when the shape-memory material is in the second shape thereof, and causing the implantable element to perform the second therapeutic function comprises causing the implantable element to increase the blood pressure in the portion of the blood vessel by shaping the stent as the venturi tube ([0237] discusses the second shape occurs after heat from director 2738 influences the configuration of elements 2720 and 2722. A second therapeutic function occurs since the change in the configuration of elements 2720/2722 changes the overall shape of the implant which influences blood flow. [0230] Remote control of the configuration of elements 2720 and/or 2722 causes, for example, change in configuration, constriction and/or expansion of narrow lumen 2742, flare 2744 and/or flare 2746 without associated hazards of an invasive procedure. [0230] As narrow lumen 2742, flare 2744 and/or flare 2746 change their configuration; the blood flow is obstructed to a greater or lesser extent, thereby promoting angiogenesis). 
Regarding claim 92, Ben Muvhar teaches the limitations of claim 91, and wherein changing the shape-memory material from the first shape to the second shape comprises raising the temperature to the transformation temperature, causing the stent to expand ([0016][0237]).
Regarding claim 93, Ben Muvhar teaches the limitations of claim 70 and wherein the implantable element is configured to maintain the second shape even after the energy is no longer radiated to the implantable element (see rejection of claim 98).
Regarding claim 94, Ben Muvhar teaches the limitations of claim 70 and wherein implanting the implantable element in the body portion comprises implanting the implantable element inside a blood vessel of the subject ([Abstract] A flow reducing implant for reducing blood flow in a blood vessel).
Regarding claim 89, Ben Muvhar teaches the limitations of claim 94 and causing the implantable element to perform the second therapeutic function comprises causing the implantable element to cause a new blood vessel to generate that circumvents a region of the blood vessel within which the implantable element is implanted ([0230] As narrow lumen 2742, flare 2744 and/or flare 2746 change their configuration; the blood flow is obstructed to a greater or lesser extent, thereby promoting angiogenesis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 90 and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar (2005/0055082) in view of Wallace (6,007,573).
Regarding claim 95, Ben Muvhar teaches the limitations of claim 94. Ben Muvhar does not teach wherein implanting the implantable element inside the blood vessel comprises implanting the implantable element inside a cerebral artery. 
Ben Muvhar teaches shape conforming element implant 2700 further comprising shape conforming elements 2720 and 2722 that can be remotely induced to change their configuration which causes change in configuration, constriction and/or expansion of narrow lumen 2742, flare 2744 and/or flare 2746 [0230]. Furthermore, paragraph [0025] discusses a flow reducing implant that may be modified following implantation in a blood vessel, for example a coronary sinus and/or artery. For example, such modifications may be made in the size of its flared and/or narrowed sections, shape or configuration and/or in situ location.
However, Wallace teaches self-expanding stent within the same field of invention for use in the intra-cranial arteries (Col. 3 lines 40-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stent of Ben Muvhar inside a cerebral artery of a patient to accomplish immediate and complete isolation of an aneurysm and side branches from the circulatory system (Col. 3 lines 62-65).
Regarding claim 90, Ben Muvhar in view of Abrams teaches the limitations of claim 95 as previously rejected. The combination provides for the claimed limitations (see claim rejection 82). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/           Examiner, Art Unit 3794                                                                                                                                                                                             

/JOANNE M RODDEN/           Supervisory Patent Examiner, Art Unit 3794